IIill, J.
A brief of tlie evidence is essentially a part of a valid motion for new trial. Consequently, where a motion for new trial was filed and no brief of the evidence was presented, the court did not err in dismiss*769ing the motion. Civil Code (1910), §§ 6082, 6306; Baker v. Johnson, 99 Ga. 374 (27 S. E. 706); Mize v. Americus Mfg. &c. Co., 106 Ga. 140 (32 S. E. 22) ; Sewell v. Sewell, 148 Ga. 473 (96 S. E. 1037).
No. 9689.
October 12, 1933.
William T. Bay and Fred A. Gillen, for plaintiff in error.
Wolver M. Smith, Glande Mehaffey, and Jalee B. Joel, contra.

Judgment affirmed.


All the Justices conowr.